—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered January 15, 1992, convicting defendant, after jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 Vi to 15 years, unanimously affirmed.
The jury’s apparent doubts with the victim’s testimony regarding defendant’s alleged brandishment of a razor and being aided by another person during the robbery are not inherently inconsistent with its finding that defendant caused physical injury to the victim in the course of stealing money from him, and do not otherwise demonstrate that the verdict was against the weight of the evidence. Concerning the speedy trial motion, defendant incorrectly charges to the People several adjournments, totalling 128 days, which were not chargeable to the People under CPL 30.30 (4) (a), or which occurred after the People had answered ready and were not "the People’s delay alone” (People v Anderson, 66 NY2d 529, 536; see also, People v Cortes, 80 NY2d 201, 210).
Upon consideration of the facts surrounding the crime and defendant’s prior record, we do not find the sentence imposed to be unduly harsh. Concur—Sullivan, J. P., Wallach, Rubin, Ross and Tom, JJ.